                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00268-PAB-GPG

BERNARDO MEDINA,

       Plaintiff,
v.

CHRISTOPHER DANAHER, in his individual capacity,
JOHN/JANE DOES 1-7 or more, all in their individual capacities,

       Defendants.



                           MOTION FOR SUMMARY JUDGMENT


       Plaintiff Bernardo Medina (“Plaintiff”) alleges that Deportation Officer (“DO”) Danaher

detained him in violation of his constitutional rights, specifically, the Fourth Amendment right

against unlawful search and seizure, and the Fifth Amendment rights to due process and equal pro-

tection. Plaintiff brings his claims under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971).

       In order to prevail in this case, Plaintiff must show that: (1) a Bivens remedy exists against

DO Danaher, and (2) DO Danaher is not entitled to qualified immunity. Plaintiff can do neither.

He cannot show that a Bivens remedy exists because this case is different from the three situations

in which the Supreme Court has found Bivens remedies and special factors counsel against creat-

ing a new Bivens remedy here. And DO Danaher is entitled to qualified immunity because Plain-

tiff cannot show that DO Danaher violated a clearly established constitutional right.




                                                  1
Statement of Undisputed Material Facts

   1. In 2014 and 2015, Defendant Danaher was a Deportation Officer assigned to the Alamosa

      office of Immigration and Customs Enforcement (“ICE”). Ex. 1 (Danaher Deposition) at

      6:24-7:5.

   2. At that time, DO Danaher had worked for ICE for about ten years. Ex. 1 at 6:13-15.

   3. On September 26, 2014, DO Danaher was informed by the Gunnison County Sheriff’s De-

      partment that it had arrested Plaintiff for driving under the influence. Ex 1 at 10:21-11:24;

      Ex. 2 (Danaher Decl.) at ¶ 1.

   4. The Sheriff’s Department faxed DO Danaher two documents related to Plaintiff: a “De-

      tained Alien Status Inquiry Form” and a “Custody Report.” Ex. 1 at 14:18-23; Ex. 2 at ¶¶

      2-3 (identifying and authenticating).

   5. The first listed Plaintiff’s place of birth as Mexico, and the second listed his place of birth

      as Nayarit, Mexico; both listed his date of birth as May 31, 1994. Ex. 3 (Detained Alien

      Status Inquiry Form); Ex. 4 (Custody Report).

   6. One of the facts DO Danaher relies on in determining the legal status of a person is docu-

      mentation received from local law-enforcement agencies. Ex. 2 at ¶ 4.

   7. As an ICE employee, DO Danaher has received documentation hundreds of times from lo-

      cal law-enforcement officials with data about a person’s place of birth. Ex. 2 at ¶ 5.

   8. DO Danaher’s experience and training is that information in documentation received from

      local law-enforcement officials regarding a person’s place of birth is reliable. Ex. 2 at ¶ 6.




                                                  2
9. After DO Danaher received the documents about Plaintiff the Gunnison County Sherriff’s

   Department, DO Danaher checked the National Crime Information Center (“NCIC”) data-

   base from the FBI for information about Plaintiff using his name and date of birth as they

   appeared on the documents I received from the Sheriff’s Department. Ex. 2 at ¶ 7.

10. The NCIC data reviewed by DO Danaher on or about November 3, 2014, listed Plaintiff’s

   place of birth and citizenship as Mexico. Ex. 2 at ¶ 10; Ex. 5 (November 2014 NCIC data

   at CD0003-5); Ex. 2 at ¶ 9 (authenticating November 2014 NCIC data).

11. As an ICE employee, DO Danaher has received and reviewed NCIC data hundreds of

   times to investigate an individual’s place of birth and citizenship. Ex. 2 at ¶ 11.

12. DO Danaher’s experience and training is that NCIC data regarding a person’s date of birth

   is reliable. Ex. 2 at ¶ 12.

13. After DO Danaher received the documents about Plaintiff the Gunnison County Sherriff’s

   Department, DO Danaher also checked the Central Index System (“CIS”) for information

   about Plaintiff. Ex. 1 at 25:2-8, 25:24-26:6.

14. The CIS is maintained by the U.S. Citizenship and Immigration Services and maintains a

   record of aliens in the United States, including lawful permanent residents and others with

   a legal status in the United States. Ex. 1 at 25:5-8. See also https://www.dhs.gov/publica-

   tion/dhsuscispia-009-central-index-system (description of CIS).

15. If Petitioner were born in Mexico or a citizen of Mexico, as the Gunnison County Sheriff’s

   records and the NCIS data showed, and he had a legal status in the United States, DO Dan-

   aher would have expected to have found an entry for Plaintiff in the CIS because CIS rec-

   ords aliens with a legal status in the United States. Ex. 2 at ¶ 13.



                                              3
16. DO Danaher did not find Plaintiff listed in the CIS. Ex. 2 at ¶ 13.

17. Based upon DO Danaher’s experience and training, the lack of an entry in CIS for Plaintiff

   combined with the evidence of Plaintiff’s birth in Mexico and Mexican citizenship led him

   to believe that Plaintiff was an alien unlawfully present in the United States. Ex. 2 at ¶ 15.

18. DO Danaher reached that conclusion before he detained Plaintiff. Ex. 2 at ¶ 16.

19. After Plaintiff was arrested on September 26, 2014, DO Danaher monitored Plaintiff’s

   state-court case. Ex. 2 at ¶ 18.

20. Plaintiff pleaded guilty on December 16, 2014, to driving under the influence for the Sep-

   tember 26, 2014 incident. Ex. 6 (Docket, Case No. 2014M237) at 2.

21. On January 27, 2015, Plaintiff appeared at the Gunnison County Courthouse for a hearing

   stemming from his September 2014 arrest for driving under the influence. Ex. 7 (Plaintiff

   Deposition) at 22:13-23:11.

22. After Plaintiff exited the Gunnison County Courthouse, he was detained by DO Danaher

   and another ICE officer. Ex. 2 at ¶ 18.

23. The only documentation Plaintiff presented DO Danaher when he was detained on January

   27, 2015, was a Colorado Identification card. Ex. 2 at ¶ 19.

24. DO Danaher possessed a valid arrest warrant for Plaintiff on January 27, 2015. Sch. Order

   Undisputed Fact 7. ECF No. 60 at 4.

25. After Plaintiff was detained on January 27, 2015, he was transported to the Alamosa ICE

   office. Ex. 2 at ¶ 20.

26. At the Alamosa ICE office, DO Danaher interviewed Plaintiff. Ex. 1 at 50:23-52:19.

27. On January 27, 2015, DO Danaher queried NCIC for data on Plaintiff. Ex. 2 at ¶ 21.



                                              4
   28. The NCIC data obtained by DO Danaher on January 27, 2015, lists Plaintiff’s place of

       birth as Mexico and his citizenship as Mexican. Ex. 2 at ¶ 23; Ex. 8 (January 2015 NCIC

       data); Ex. 2 at ¶ 22 (authenticating January 2015 NCIC data).

   29. DO Danaher had no contact with Plaintiff after Plaintiff left the Alamosa ICE Office on

       January 27, 2015. Ex. 2 at ¶ 24.

   30. DO Danaher did not make any decisions regarding Plaintiff’s detention after Plaintiff left

       the Alamosa ICE Office on January 27, 2015. Ex. 2 at ¶ 25.

   31. Plaintiff was transferred from the Alamosa ICE Office on the evening of January 27, 2015,

       to a jail in Colorado Springs. Ex. 7 at 31:25-32:6.

   32. Plaintiff was transferred to the GEO Detention Center in Denver on January 29, 2015, and

       was released from ICE custody on January 30, 2015. Am. Cmplt. ECF No. 26 ¶¶ 29, 39.

Disputed but not Material Facts

       As shown above, the undisputed material facts are that at the time DO Danaher detained

Plaintiff on January 27, 2015, DO Danaher had two documents from the Gunnison County Sheriff

and one FBI document saying that Plaintiff was born in Mexico and a citizen of Mexico. DO

Danaher also knew that Plaintiff did not appear in the CIS, as Plaintiff would have if he was born

in Mexico and had a legal status in the United States. There are also some disputed, although not

material, facts. DO Danaher has testified that he called Plaintiff at the Gunnison Sherriff’s jail

when Plaintiff was detained in September 2014, and Plaintiff said he was born in Mexico and did

not have a legal status in the United States. Ex. 1 at 16:22-17:17. DO Danaher also testified that

Plaintiff told him the same when DO Danaher detained him on January 27, 2015, and when DO

Danaher questioned him again at the Alamosa ICE office. Ex. 1 at 42:18-25, 52:3-12. Plaintiff



                                                  5
disputes that testimony. Ex. 7 at 28:15-18; 31:1-9; 35:14-19. Those disputed facts are not mate-

rial to this motion because even if they were true, DO Danaher would still be entitled to summary

judgment

Argument

        Summary judgment is appropriate if “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In so doing, a movant that will not

bear the burden of persuasion at trial need not negate the nonmovant’s claim. Such a movant may

make its prima facie demonstration simply by pointing out to the court a lack of evidence for the

nonmovant on an essential element of the nonmovant’s claim.” Alder v. Wal-Mart Stores, Inc.,

144 F.3d 664, 670-71 (10th Cir. 1998) (citations omitted). Once the moving party meets its bur-

den, the nonmoving party must come forth with specific facts showing a genuine issue for trial.

Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir. 1994).

   I.      There is no Bivens remedy.

        Plaintiff’s Bivens claims allege violations of the Fourth Amendment right against unlawful

search and seizure, and the Fifth Amendment rights to due process and equal protection. To pre-

vail, Plaintiff must first show that Bivens remedies exist for those alleged constitutional violations.

He cannot do so because his Bivens claims arise in a new context, there are alternative remedies,

and special factors counsel hesitation in creating a new Bivens remedy.

           a. The Bivens claims here arise in a new context.

        In Ziglar v. Abbasi, the Supreme Court held that whenever a “case is different in a mean-

ingful way from previous Bivens cases decided by this Court, then the context is new.” 137 S. Ct.



                                                   6
1843, 1859, 1864 (2017). When the context is new, the reviewing court must determine whether it

is appropriate to imply a new Bivens remedy before allowing the case to proceed. Id. Under Ab-

basi, the claims against DO Danaher constitute a new Bivens context, thus requiring a full analysis

into whether a Bivens remedy should be implied. Because there are alternative remedial processes

and special factors counseling hesitation against implying a Bivens remedy, the Court should not

recognize a Bivens claim against DO Danaher.

       In conducting the new-context analysis, a court must consider whether the claim asserted

extends, however modestly, any of the three specific Bivens claims approved by the Supreme

Court. Id. at 1864 (“even a modest extension is still an extension”). The three prior cases in

which the Supreme Court recognized a damages remedy against federal officials are: (1) Bivens,

403 U.S. 388 (damages for Fourth Amendment violations for unreasonable search and seizure);

(2) Davis v. Passman, 442 U.S. 228 (1979) (damages remedy for Fifth Amendment violation of

the equal-protection component of the Due Process Clause in connection with alleged gender dis-

crimination); and (3) Carlson v. Green, 446 U.S. 14 (1980) (damages for Eighth Amendment vio-

lation for failure to provide adequate medical treatment). Abbasi, 137 S. Ct. at 1855.

       The Supreme Court’s non-exhaustive list of examples of new contexts shows that small

differences matter. A new context might be found, for example,

       because of the rank of the officers involved; the constitutional right at issue; the
       generality or specificity of the official action; the extent of judicial guidance as to
       how an officer should respond to the problem or emergency to be confronted; the
       statutory or other legal mandate under which the officer was operating; the risk of
       disruptive intrusion by the Judiciary into the functioning of other branches; or the
       presence of potential special factors that previous Bivens cases did not consider.

Abbasi, 137 S. Ct. at 1860.

       A Bivens remedy for ICE officers enforcing immigration law has been found to be a new


                                                  7
context by at least one circuit court since the Abbasi decision. In considering whether to create a

Bivens remedy for a group of aliens and a U.S. citizen alleging violations of their Fourth and Fifth

Amendment rights, the Fourth Circuit held that ICE officers enforcing immigration law was a new

context. Tun-Cos v. Perrotte, 922 F.3d. 514, 523-525 (4th Cir. 2019). First, the “statutory or

other legal mandate under which the officer[s] [were] operating” is different. Id. at 523 (quoting

Abbasi, 137 S. Ct. at 1860) (brackets in original). Although the plaintiffs in Tun-Cos argued that

their situation was analogous to the Bivens Fourth Amendment context because ICE officers are

also federal law-enforcement officers, the Fourth Circuit found that argument unpersuasive and

held that arguing at that general level “ignores the language of Abbasi [and] also fails to appreciate

the substantively distinct aspects of immigration enforcement.” Id. at 524. Specifically, enforce-

ment of criminal law, as in Bivens, is different from the enforcement of immigration law. Id. Sec-

ond, the Fourth Circuit found a new context because “plaintiffs seek to extend Bivens liability to a

new category of defendants—ICE agents, who are charged with the enforcement of the immigra-

tion laws.” Id. As part of the new-context analysis, the Abbasi court “refused to extend Bivens to

any … new category of defendants.” Id. (citing Abbasi) (emphasis in original).

       Plaintiff’s Fifth Amendment due-process and equal-protection claims are also new con-

texts. The Supreme Court has never recognized a Fifth Amendment due-process claim, and the

only time it recognized a Fifth Amendment equal-protection claim was for a congressional staffer

alleging gender discrimination against a congressman in Davis, a very different context from this

case. Davis, 442 U.S. 228

       In conclusion, the context of this case is different from the three cases in which the Su-

preme Court has approved Bivens remedies.



                                                  8
           b. The Court should not create a Bivens cause of action in this new context.

       Because Plaintiff’s Bivens claims arise in a new context, this Court must next determine

whether to imply a new Bivens remedy in this new context. Abassi, 137 S. Ct. at 1859. 1864. In

conducting that analysis, this Court should consider “that expanding the Bivens remedy is now a

‘disfavored’ judicial activity.” Abbasi, 137 S. Ct. at 1857. The Supreme Court now recognizes, as

a matter of separation of powers, that Congress, and not the courts, should generally devise any

causes of action and remedies for constitutional violations. Id. at 1856-57. As the Supreme Court

summarized, “The question is who should decide whether to provide for a damages remedy, Con-

gress or the courts? The answer most often will be Congress.” Id. (internal quotation marks and

citation omitted).

       The inquiry as to whether to devise a new Bivens remedy contains two components: first,

whether there is any alternative remedial process; and second, whether any special factors counsel

hesitation before authorizing a new kind of federal litigation. Id. at 1858-1860; see also Wilkie v.

Robbins, 551 U.S. 537, 549-550 (2007). The Supreme Court made clear that either step alone may

prevent devising a new remedy. Abbasi, 137 S. Ct. at 1858-1860; Wilkie, 551 U.S. at 550. Plain-

tiff cannot make either showing here and thus his claims must fail.

                     i. There are alternative remedies.

       The Immigration and Naturalization Act (“INA”) provides alternative remedies. As the

Fourth Circuit recognized, the INA does so by: providing “standards for enforcement activities” in

8 C.F.R. § 287.8; 1 providing for an “[e]xpedited internal review process” for alleged violations of




1
  8 C.F.R. § 287.8(c)(2)(i) provides ICE officers with the authority to arrest when he or she “has
reason to believe that the person to be arrested …is an alien illegally in the United States.” This is
the authority DO Danaher had to detain Plaintiff.

                                                  9
the standards of 8 C.F.R. § 287.8 in 8 C.F.R. § 287.10, which allows any person to make a com-

plaint; allowing persons detained under the INA to have an adversarial bond hearing and right to

appeal in 8 C.F.R. § 1003.38; allowing for an adversarial removal hearing in 8 U.S.C. § 1229a(b);

and allowing for judicial review of removal orders in 8 U.S.C. § 1252. Tun-Cos, 922 F.3d. at 526.

These remedies are for U.S. citizens and aliens. For example, the INA specifically provides for

review of claims to U.S. nationality claims in removal proceedings in 8 U.S.C. § 1252(b)(5),

which provides that if a person subject to a removal order claims to be a U.S. national, the court of

appeals or district court may decide that issue. If the INA did not apply to U.S. citizens, such a

provision would not be necessary. Therefore, Congress has provided persons, like Plaintiff, the

chance to assert a claim to U.S. citizenship and have that claim determined within the INA, thus

providing an alternative remedy. See Turner v. U.S., No. 4:13-cv-932, 2013 WL 5877358, at *7

(S.D. Tex. Oct. 31, 2013) (recognizing alternative remedies for U.S. citizen negating creation of a

Bivens remedy including a live hearing on removability and review of claim to U.S. citizenship in

court of appeals under 8 U.S.C. § 1252(b)(5)(A)).

                   ii. There are special factors counseling hesitation.

       Special factors counsel hesitation in creating a new Bivens remedy, disfavoring the crea-

tion of a Bivens remedy here. The special-factor inquiry “concentrate[s] on whether the Judiciary

is well suited, absent congressional action or instruction, to consider and weigh the costs and bene-

fits of allowing a damages action to proceed.” Abbasi, 137 S. Ct. at 1858. A “special factor” is

any factor that “cause[s] a court to hesitate” before concluding that it, rather than Congress, should

devise a damages remedy. Id.

       Courts have recognized that a number of special factors counsel against creating a Bivens

remedy against ICE officers enforcing immigration law. As an initial matter, as the Fourth Circuit

                                                 10
has observed, “immigration enforcement is ‘a context in which Congress has designed its regula-

tory authority in a guarded way, making it less likely that Congress wants the Judiciary to inter-

fere.’” Tun-Cos, 922 F.3d. at 526 (quoting Abbasi, 137 S. Ct. at 1858). Congress has regulated

how persons claiming U.S. citizenship and detained by ICE officials could assert their citizenship

claims, as described in the alternative remedies section above.

       The Fourth Circuit also noted that Congress’s frequent amendments to the INA—without

providing a damages remedy against ICE officers for wrongful conduct—is evidence that Con-

gress does not want to create such a remedy. Tun-Cos, 922 F.3d. at 527 (listing six amendments

of the INA); see also Abbasi, 137 S. Ct. at 1865 (concluding that “legislative action suggesting

that Congress does not want a damages remedy is in itself a factor counseling hesitation.”). The

Fifth Circuit has come to a similar conclusion, stating that:

       Despite its repeated and careful attention to immigration matters, Congress has
       declined to authorize damage remedies against individual agents involved in civil
       immigration enforcement. The institutional silence speaks volumes and counsels
       strongly against judicial usurpation of the legislative function.

De la Paz v. Coy, 786 F.3d 367, 377 (5th Cir. 2015).

       Congress has considered the issue here—a person claiming to be a U.S. citizen put into re-

moval proceedings. Moreover, Congress has provided a remedy in, among other places, 8 U.S.C.

§ 1252(b)(5)(A), which allows for such persons to bring those claims in the court of appeals.

Turner, 2013 WL 5877358, at *8. “Congress did not, however, take the further step of providing

those citizens with the opportunity to seek damages against the officers who instituted those pro-

ceedings.” Id. Given Congress’s action, a court should not create “a remedy separate from and in

addition to what Congress created,” “‘[w]hether or not [the court] believe[s] that [Congress’s] re-

sponse was the best response.’” Id. (quoting Schwiker v. Chilicky, 487 U.S. 412, 429 (1988)).

       The remedies under the INA do not include a money remedy, as Plaintiff may point out as

                                                  11
an argument for creating a Bivens remedy here. But as the Fourth Circuit observed of that argu-

ment, “this misses the point, for the relevant question ‘is not what remedy the court should provide

for a wrong that would otherwise go unredressed’ but instead ‘whether an elaborate remedial sys-

tem ... should be augmented by the creation of a new judicial remedy.’” Tun-Cos, 922 F.3d. at

527 (quoting Bush v. Lucas, 462 U.S. 367, 388 (1983)).

       Another special factor counseling hesitation is that courts are not well suited to consider

the costs and benefits of allowing a Bivens remedy in this context. See Hernandez v. United

States, No. 16-cv-6139-LTS, 2018 WL 1322187, at *9 (S.D.N.Y. Mar. 13, 2018) (not recognizing

Bivens remedy in case where U.S. citizen alleged that ICE wrongfully issued a detainer that re-

sulted in four days of custody); see also Wilkie, 551 U.S. at 562 (“‘Congress is in a far better posi-

tion than a court to evaluate the impact of a new species of litigation’ against those who act on the

public’s behalf.”) (quoting Bush, 462 U.S. at 389). The plaintiff in Hernandez, like in this case,

claimed to be a U.S. citizen, and alleged that his Fourth and Fifth Amendment rights had been vio-

lated by ICE officers who caused his detention. The Hernandez court found that the judiciary was

poorly positioned to weigh the costs and benefits because it

       is not positioned to provide ‘guidance ... as to how [a DHS] officer should’ handle
       the issuance of an immigration detainer or ascertain whether an individual is in
       fact a United States citizen and, were the Court to attempt to do so, there is a not-
       insignificant ‘risk of disruptive intrusion by the Judiciary into the functioning of
       other branches,’ specifically the Executive Branch and the Department of Home-
       land Security.

Id. (quoting Abbasi, 137 S. Ct. at 1860).

       Another special factor courts have found against creating a Bivens remedy when a U.S. cit-

izen is detained by ICE officers is that such a remedy “may have the effect of dissuading individu-

als from becoming immigration officers lest they be subject to the prospect of personal liability.”



                                                  12
Turner, 2013 WL 5877358, at *10 (citing Chilicky, 487 U.S. at 425 for the proposition that “[t]he

prospect of personal liability for official acts, moreover, would undoubtedly lead to new difficul-

ties and expense in recruiting administrators for the programs Congress has established.”).

         In conclusion, many special factors counsel hesitation in this area such that the Court

should not create a new Bivens remedy in this situation. The Court should therefore grant sum-

mary judgment to DO Danaher.

   II.      Even if the Court were to imply a Bivens remedy, DO Danaher is entitled to quali-
            fied immunity.

         Here, the undisputed material facts are that at the time DO Danaher detained Plaintiff, DO

Danaher had two documents from the Gunnison County Sheriff and one FBI document saying that

Plaintiff was born in Mexico and a citizen of Mexico. DO Danaher also knew that Plaintiff did

not appear in the CIS, as he would have if he was born in Mexico and had a legal status in the

United States. Those undisputed material facts show that DO Danaher is entitled to qualified im-

munity. Plaintiff claims that he told DO Danaher that he was born in the United States. That is

disputed, but it is not material, because even if true, DO Danaher would still be entitled to quali-

fied immunity because that, at most, would be conflicting information that did not compel DO

Danaher to abstain from detaining Plaintiff.

            a. Plaintiff bears the burden to overcome the defense of qualified immunity.

         To overcome the “presumption of immunity” afforded to public officials, Plaintiff must

present facts sufficient to establish that DO Danaher: (1) violated his constitutional rights, and

(2) that those rights were clearly established at the time. Pahls v. Thomas, 718 F.3d 1210, 1227

(10th Cir. 2013); Plumhoff v. Rickard, 572 U.S. 765, 778-79 (2014).




                                                  13
       Under the second prong of the qualified-immunity test, officials are immune unless “the

law clearly proscribed the actions” they took. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

Qualified immunity allows “ample room for mistaken judgments” and protects “all but the plainly

incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341

(1986); see also Saucier v. Katz, 533 U.S. 194, 202, 205 (2001) (noting that “[t]he concern of the

immunity inquiry is to acknowledge that reasonable mistakes can be made as to the legal con-

straints on particular police conduct”).

       As the Supreme Court explained, for a right to be clearly established, it must be “suffi-

ciently clear that every reasonable officer would have understood that what he is doing violates

that right” and “existing precedent must have placed the statutory or constitutional question be-

yond debate.” Al-Kidd, 131 S. Ct. at 2083 (quotations omitted; emphasis added). “The law is

clearly established when a Supreme Court or Tenth Circuit decision is on point, or if the clearly

established weight of authority from other courts shows that the right must be as plaintiff main-

tains.” Roska v. Peterson, 328 F.3d 1230, 1248 (10th Cir. 2013).

       The “clearly established” standard also requires that the legal principle clearly prohibit the

officer’s conduct in the particular circumstances before him. The rule’s contours must be so well

defined that it is “clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Saucier v. Katz, 533 U.S. 194, 202, (2001). This requires a high “degree of specific-

ity.” Mullenix v. Luna, 136 S. Ct. 305, 309 (2015). The Supreme Court has repeatedly stressed

that courts must not “define clearly established law at a high level of generality, since doing so

avoids the crucial question whether the official acted reasonably in the particular circumstances

that he or she faced.” Plumhoff, 572 U.S. at 779 (internal quotation marks and citation omitted).

A rule is too general if the unlawfulness of the officer's conduct “does not follow immediately


                                                  14
from the conclusion that [the rule] was firmly established.” Anderson v. Creighton, 483 U.S. 635,

641 (1987).

       The Supreme Court has stressed that the “specificity” of the rule is “especially important in

the Fourth Amendment context.” Mullenix, 136 S. Ct. at 308. Probable cause “turn[s] on the as-

sessment of probabilities in particular factual contexts” and cannot be “reduced to a neat set of le-

gal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983).

           b. Plaintiff has no evidence that DO Danaher violated his constitutional rights.

       There is no evidence that DO Danaher violated Plaintiff’s constitutional rights. 8 C.F.R.

§ 287.8(c)(2)(i) allows an immigration officer like DO Danaher to arrest a person if he “has reason

to believe that the person to be arrested … is an alien illegally in the United States.” The phrase

“reason to believe” in construing an immigration officer’s arrest authority equates to probable

cause. See, e.g., United States v. Quintana, 623 F.3d 1237, 1239 (8th Cir. 2010) (citing cases);

Belleri v. United States, No. 10-81527-CIV, 2012 WL 12892399, at *6 (S.D. Fla. Jan. 17, 2012),

vacated on other grounds, 712 F.3d 543 (11th Cir. 2013) (holding, in case about detention of al-

leged U.S. citizen, “Defendant Rivera’s only obligation was to determine whether she had proba-

ble cause to believe that Plaintiff was an alien subject to detention.”) (citing 8 C.F.R. §

287.8(c)(2)).

       Probable cause exists when the “facts and circumstances within the officer’s knowledge,

and of which they have reasonably trustworthy information, are sufficient in themselves to warrant

a man of reasonable caution in the belief that an offense has been or is being committed.” United

States v. Valenzuela, 365 F.3d 892, 896 (10th Cir. 2004) (citation omitted). Courts ask whether a




                                                  15
“reasonable officer would have believed that probable cause existed … based on the information

possessed by the arresting officer.” Id. at 896-97. This standard is objective. Id. at 896.

           DO Danaher had probable cause to conclude that Plaintiff was an alien in the United States

illegally based on the undisputed facts. He had the two documents from the Gunnison County

Sheriff stating that Plaintiff was born in Mexico. He also had the NCIC data stating that Plaintiff

was born in Mexico and a citizen of Mexico. He also did not find Plaintiff in the CIS, where he

would have expected to find Plaintiff if Plaintiff was born in Mexico and had a legal status in the

United States. There is a dispute over whether Plaintiff spoke with DO Danaher at the Gunnison

County jail or told DO Danaher that he was born in the United States. But even if that were true, a

reasonable officer in DO Danaher’s situation would have concluded that Plaintiff was in the

United States illegally and, thus, had probable cause. DO Danaher did not act with certainty, but

only probability is required for probable cause. See Brinegar v. United States, 338 U.S. 160, 175

(1949) (“In dealing with probable cause, … as the very name implies, we deal with probabili-

ties.”).

           Plaintiff also lacks evidence that DO Danaher violated Plaintiff’s Fifth Amendment due-

process rights. Plaintiff’s due-process claim is a procedural one, not a substantive one, because

when a specific amendment, “provides an explicit textual source of constitutional protection … the

Amendment, not the more generalized notion of substantive due process must be the guide for an-

alyzing these claims.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (stating that substan-

tive due process is inappropriate if a claim is “covered by” the Fourth Amendment). Here, the

procedural-due-process clause provides the “explicit textual source” of his constitutional protec-

tion, so there is only a procedural due-process claim, not a substantive one.



                                                   16
        When deciding a procedural-due-process claim, the Tenth Circuit engages in a “two-step

inquiry: (1) Did the individual possess a protected interest to which due process protection was ap-

plicable? (2) Was the individual afforded an appropriate level of process?” Ward v. Anderson,

494 F.3d 929, 934 (10th Cir. 2007). Here, Plaintiff’s due-process claim appears to come down to

an argument that he is a U.S. citizen, he claimed to be a U.S. citizen, and DO Danaher’s failure to

conclude that he was a U.S. citizen at the time of his arrest must have been a failure of due pro-

cess. But a faulty conclusion is not evidence of a constitutionally infirm process. So, for example,

in Baker v. McCollan, 443 U.S. 137, 143-46 (1979), the police detained the wrong person despite

the plaintiff’s protestations that the police had the wrong person. The Supreme Court found that

the plaintiff’s

        innocence of the charge contained in the warrant, while relevant to a tort claim of
        false imprisonment …, is largely irrelevant to his claim of deprivation of liberty
        without due process of law. The Constitution does not guarantee that only the
        guilty will be arrested. If it did, § 1983 would provide a cause of action for every
        defendant acquitted—indeed, for every suspect released.

Id. at 145. As in Baker, Plaintiff’s (disputed) claim that he told DO Danaher that he was a U.S.

citizen does not make DO Danaher liable for detaining him. As the Tenth Circuit held in another

case alleging an improper arrest, “[o]nce Defendants concluded that the initially discovered facts

established probable cause, they were under no obligation to forego arresting Plaintiff or release

him merely because he said he was innocent.” Romero v. Fay, 45 F.3d 1472, 1480 (10th Cir.

1995). Here, DO Danaher had probable cause as established by the documents from the Gunnison

Sheriff and the FBI and the lack of information in the CIS. Plaintiff’s (disputed) protestations of

being a U.S. citizen did not undermine the initial probable cause.




                                                 17
       Plaintiff’s Fifth Amendment equal-protection claim also fails for lack of evidence. “[T]o

assert a viable equal protection claim [Plaintiff] must make a threshold showing that [he was]

treated differently from others who were similarly situated to [him].” Carney v. Oklahoma Dep’t

of Pub. Safety, 875 F.3d 1347, 1353 (10th Cir. 2017) (citation omitted). To be “similarly situ-

ated,” the comparator group must be “similarly situated in relevant respects.” Selsor v. Workman,

644 F.3d 984, 1016 (10th Cir. 2011). Plaintiff has no evidence of any person similarly situated to

him who was treated differently by DO Danaher.

           c. Plaintiff has no evidence that DO Danaher violated a clearly established con-
              stitutional right.

       Even if Plaintiff could show a genuine dispute of material fact as to whether DO Danaher

violated his constitutional rights, he cannot show that such a right was clearly established. As dis-

cussed above, to be clearly established, Plaintiff must rely on an on-point case holding that the

right was clearly established in Plaintiff’s specific context, here that the detaining ICE officer had

information from two law-enforcement agencies that Plaintiff born in Mexico or a citizen of Mex-

ico and a lack of evidence from CIS that Plaintiff had a legal status in the United States. Plaintiff

cannot show a clearly established constitutional right to be immune from detention in that context.

       With respect to qualified immunity to a Fourth Amendment claim, a defendant need only

show arguable probable cause. Lyttle v. United States, 867 F. Supp. 2d 1256, 1281 (M.D. Ga.

2012). In Lyttle, where a U.S. citizen was detained and deported, two ICE agents detained Lyttle

upon his return to the United States after his original deportation. 2 Lyttle provided the ICE agents

with his U.S. passport, his airline ticket, and his adoption papers to prove his U.S. citizenship. Id.



2
  There were a variety of other defendants in Lyttle, and the court dealt with them according to
their individual circumstances.

                                                  18
at 1292. However, the agents conducted a routine database search that showed that Lyttle was a

previously deported criminal alien. Id. Based on this information, the agents issued an expedited

removal order against Lyttle. Id. Lyttle argued that these officers violated his constitutional

rights. Id. The Lyttle court disagreed and held that a “reasonable officer under these circum-

stances would [not] have been on notice that their detention of Lyttle was a clear violation of Lyt-

tle’s constitutional rights.” Id. at 1293. The court explained that the two agents were faced with a

“difficult predicament” because they had conflicting evidence as to whether Lyttle was actually a

U.S. citizen. Id. at 1292. The court concluded that the two ICE agents were entitled to qualified

immunity and dismissed the claims against them. Id. at 1293. Here, DO Danaher had evidence

from two government sources, the Gunnison County Sheriff and the FBI, that Plaintiff was born in

Mexico and a citizen of Mexico, and the lack of information in the CIS that he had a legal status in

the United States. At most for Plaintiff there was a (disputed) statement that he was a U.S. citizen.

As the Lyttle court pointed out, that is, at most, conflicting information as to Plaintiff’s U.S. citi-

zenship. As in Lyttle, DO Danaher is entitled to qualified immunity here.

        Furthermore, even if Plaintiff is a U.S. citizen, he puts forward no evidence that DO Dana-

her could have determined that when he detained Plaintiff. “The qualified immunity analysis is

limited to ‘the facts that were knowable to the defendant officers’ at the time they engaged in the

conduct in question.” Hernandez v. Mesa, 137 U.S. 2003, 2007 (2017) (citation omitted).

        Other courts have also found qualified immunity in cases involving arrests of U.S. citizens

by immigration officers. For example, in Keil, a U.S. citizen was arrested pursuant to an adminis-

trative immigration warrant on suspicion of being an illegal alien. Keil v. Triveline, 661 F.3d 981,

985 (8th Cir. 2011). At the time of the arrest, Keil stated that he was a U.S. citizen and presented



                                                   19
his U.S. passport to the arresting agents. Id. Keil argued that his passport established, as a matter

of law, that he was a U.S. citizen and demonstrated that the ICE agents lacked probable cause for

his arrest. Id. at 986. The Eighth Circuit disagreed and held that the agents had “at least” arguable

probable cause to arrest Keil because of conflicting information: among other things, a review of

CIS records showed that Keil was not a U.S. citizen. Id.; see also Mendoza v. Osterberg, No.

8:13CV65, 2016 WL 6238605, at *1-3 (D. Neb. Mar. 3, 2016) (finding arguable probable cause

and qualified immunity when ICE officer issued detainer to hold U.S. citizen in jail based on im-

migration record with information similar to U.S. citizen).

       Plaintiff’s Fifth Amendment due-process and equal-protection claims also fail because

Plaintiff can point to no on-point case that clearly establish that DO Danaher violated Plaintiff’s

constitutional rights. As discussed above, there is no constitutional requirement that an officer ac-

cept an arrestee’s explanations as to why he or she should not be arrested.

Conclusion

       The Court should grant summary judgment on all of Plaintiff’s claims, dismiss the case,

and award DO Danaher his costs.

Dated June 17, 2019                   Respectfully Submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                              s/ Timothy B. Jafek
                                              TIMOTHY B. JAFEK
                                              Assistant United States Attorney
                                              1801 California Street, Suite 1600
                                              Denver, Colorado 80202
                                              Telephone: (303) 454-0100
                                              timothy.jafek@usdoj.gov




                                                 20
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                           CERTIFICATE OF SERVICE (CM/ECF)


       I hereby certify that on June 17, 2019, I electronically filed the foregoing with the Clerk of
Court using the ECF system which will send notification of such filing to the following e-mail ad-
dresses:

       andyr@friscolawyers.com

and I hereby certify that I will mail to the following non CM/ECF participants in the manner
(mail, hand delivery, etc.) indicated by the nonparticipant’s name:

                                                      s/ Timothy B. Jafek
                                                      TIMOTHY B. JAFEK




                                                 21
